 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                          DISTRICT OF NEVADA
 7                                                       ***
 8       New Amsterdam Project Management
         Humanitarian Foundation,
 9
                                               Plaintiff,            2:18-cv-01917-RCJ-EJY
10              v.
                                                                              ORDER
11       Kevin B. Connolly, et al.,
12                                          Defendants.
13

14             The Plaintiff won a judgment against the Defendants in the United States District Court for
15   the Central District of California. In order to satisfy this judgment, the Plaintiff has had to pursue
16   post-judgment discovery. In one such avenue of discovery, the Central District of California issued
17   a subpoena on T-Mobile USA, Inc. (T-Mobile) with four requests to produce documents stored in
18   Nevada. The first three requests are for the documents associated with Defendant Margaret
19   Laughrin, Defendant Hartford Holding Corporation, and “Regina Trust” 1. The last request seeks
20   information regarding the Nevada phone numbers associated with Defendant Laughrin. The
21   requested information includes the following:
22             a. Identify the name(s), address(es) and/or email address(es) of the subscriber(s);
               b. Identify the account number assigned to the Nevada Phone Number;
23             c. Relate to payments received by You for the account of this Phone Number;
               d. Relate to the method or means of payments (i.e., credit card, wire transfer, check,
24             etc.) received by You for the account of this Phone Number;
               e. Relate to account statements and invoices issued by You to the subscriber(s);
25             f. Relate to records of phone calls made and received (including local, roaming and
               incoming call records); and
26             g. Relate to numeric (non-content) detail records of text messages (including
               SMS), multimedia (including MMS) and other data transmission made and
27
     1
         Regina Trust is a trust which Defendant Margaret Laughrin is both the settlor and beneficiary.
                                                1 of 3
             received (including any IP address assigned for each session or connection, and the
 1           date and time the messages were sent and received).
 2           In a meet and confer conference between T-Mobile and the Plaintiff, T-Mobile refused to

 3   comply with the subpoena but agreed not to challenge a motion to compel. T-Mobile argued that

 4   it cannot legally produce the information, because one of the number’s is associated with a

 5   California billing address, so California law applies and restricts production. T-Mobile relies on

 6   two California statutes for its position. First, California Civil Procedure Code § 1985.3(f) provides:

 7   “A subpoena duces tecum for personal records maintained by a telephone corporation which is a

 8   public utility . . . shall not be valid or effective unless it includes a consent to release, signed by

 9   the consumer whose records are requested, as required by Section 2891 of the Public Utilities

10   Code.” Second, California Public Utilities Code § 2891(a) provides in part: “No telephone . . .

11   corporation shall make available to any other person or corporation, without first obtaining the

12   residential subscriber’s consent, in writing, any of the following information: (1) The subscriber’s

13   personal calling patterns . . . [and] (2) [t]he residential subscriber’s credit or other personal

14   financial information . . . .”

15           The Plaintiff moves this Court to compel T-Mobile to produce the subpoenaed information

16   and documents, and T-Mobile did not respond. The Plaintiff correctly argues that the federal law

17   of subpoenas—not California state law applies. “[I]n federal question cases the clear weight of

18   authority and logic supports reference to federal law on the issue of the existence and scope of an

19   asserted privilege.” Kerr v. U.S. Dist. Court for N. Dist. of California, 511 F.2d 192, 197 (9th Cir.

20   1975), aff'd, 426 U.S. 394, 96 S. Ct. 2119, 48 L. Ed. 2d 725 (1976) (quoting Heathman v. U.S.

21   Dist. Court for Cent. Dist. of California, 503 F.2d 1032, 1034 (9th Cir. 1974)).

22           In fact, a California district court specifically held that the California statutes do not apply

23   to federally issued subpoenas. In Kaur v. City of Lodi, AT&T Mobility made a similar argument

24   based on the same two statutes, and the party seeking the production moved to compel compliance

25   with the subpoena. No. 2:14-cv-0828 TLN AC, 2016 WL 10679575, at *1 (E.D. Cal. Jan. 28,

26   2016). That court specifically noted that the statutory language is limited to California issued

27   subpoenas. Id. California Civil Procedure Code § 1985.3(a) defines subpoena as one that is “issued


                                               2 of 3
 1   or served in connection with any civil action or proceeding pursuant to this code.” Therefore, the

 2   Court disagrees with T-Mobile’s position and grants the Plaintiff’s motion.

 3   CONCLUSION

 4          IT IS HEREBY ORDERED that the Plaintiff’s Motion to Compel Compliance re Subpoena

 5   (ECF No. 1) is granted.

 6          IT IS FURTHER ORDERED that T-Mobile USA, Inc. shall produce the requested

 7   documents within twenty-one days of the filing of this order.

 8          IT IS SO ORDERED.

 9   Dated
     Datedthis
           this22nd
                26thday
                     dayofof
                           August 2019.
                             August, 2019.
10

11                                                _____________________________________
                                                            ROBERT C. JONES
12                                                       United States District Judge

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27


                                            3 of 3
